Susan S. Whaley Assistant Secretary and Associate General Counsel Legal Division The Procter & Gamble Company 299 East Sixth Street Cincinnati, OH45202-3315 (513) 983-7695 phone (513) 983-2611 fax whaley.ss@pg.com www.pg.com November 7, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4631 Attn:John Cash Accounting Branch Chief Re:The Procter & Gamble Company Form 10-K for the Fiscal Year Ended June 30, 2011 Filed August 10, 2011 File No. 1-434 Dear Mr. Cash: We received the comments on The Procter & Gamble Company’s Form 10-K provided by the staff of the Securities & Exchange Commission in your letter to the Company dated October 25, 2011 and plan to file a response by November 22, 2011.Please contact me at (513) 983-7695 if you have any questions. Sincerely, /s/ Susan S. Whaley Susan S. Whaley Associate General Counsel & Assistant Secretary Cc: Mick Homan, Vice President, Corporate Accounting
